   Case: 2:21-cv-00025-HEA Doc. #: 2 Filed: 03/25/21 Page: 1 of 1 PageID #: 11


                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

 James Chandler and Jennifer Chandler,              )
                                                    )
                                                    )
                 Plaintiffs,                        )
                                                    )
         vs.                                        )         Case No. 4:21-cv-00370-UNA
                                                    )
 United States of America,                          )
                                                    )
                                                    )
                                                    )
                                                    )
                 Defendant.                         )

                                               ORDER

       The above styled and numbered case was opened on March 25, 2021 and assigned to the

Eastern Division.

       After a review of the case, it was determined the case was assigned incorrectly. The case

should have been assigned to the Northern Division.

       Accordingly,

       IT IS HEREBY ORDERED that the above styled case is transferred to the Northern

Division and assigned to the Honorable Henry E. Autrey, United States District Judge, under cause

number 2:21-cv-00025-HEA.

       IT IS FURTHER ORDERED that cause number 4:21-cv-00370 UNA be

administratively closed.

                                                                 GREGORY J. LINHARES
                                                                   CLERK OF COURT


Dated: March 25, 2021                                      By: /s/ Michele Crayton
                                                               Court Services Manager

In all future documents filed with the Court, please use the following case number 2:21-cv-00025-HEA.
